Citation Nr: 0824845	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Missouri Baptist Medical Center, 
Midwest Radiological Associates, Missouri Baptist Physicians 
Services, the Heart Health Center, and West County Cardio 
Anesthesia, from February 28, 2005 to March 8, 2005.

2.  Entitlement to payment or reimbursement for expenses 
incurred as a result of transportation by Reynolds County 
General Ambulance and Air Evac EMS, Inc. to a private 
facility on February 28, 2005 for medical services.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 decisions by the Oklahoma City, 
Oklahoma Department of Veteran's Affairs (VA) Medical Center 
(MC).


FINDINGS OF FACT

1.  The veteran has service connection established for right 
and left knee disabilities, tinnitus, and bilateral hearing 
loss disability.

2.  The veteran was treated at Missouri Baptist Medical 
Center, Midwest Radiological Associates, Missouri Baptist 
Physicians Services, the Heart Health Center, and West County 
Cardio Anesthesia, from February 28, 2005 to March 8, 2005 
for aortic dissection; he presented with complaints of chest 
pain.
 
3.  The medical expenses incurred from February 28, 2005 to 
March 8, 2005 were incurred as a result of a medical 
emergency, but a VA facility was feasibly available.

4.  The expenses incurred for transportation to a private 
facility on February 28, 2005 were incurred as a result of a 
medical emergency, when a VA facility was feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Missouri Baptist Medical 
Center, Midwest Radiological Associates, Missouri Baptist 
Physicians Services, the Heart Health Center, and West County 
Cardio Anesthesia, from February 28, 2005 to March 8, 2005 
have not been met.  38 U.S.C.A. §§  1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-1008 (2007).

2.  The criteria for payment or reimbursement of expenses 
incurred as a result of transportation by Reynolds County 
General Ambulance and Air Evac EMS, Inc., on February 28, 
2005, have not been met.  38 U.S.C.A. §§  1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-1008  (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The record reflects that the VA issued a letter from the VAMC 
to the veteran in February 2006.  The letter informed the 
veteran of what was necessary to substantiate his claims, and 
inform the veteran of the evidence considered in making the 
determination for payment of services received from February 
28, 2005 to March 8, 2005.  Any VCAA notice error in this 
regard is presumed prejudicial to the appellant, and VA has 
the burden of rebutting this presumption.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The Board finds 
that a reasonable person could be expected to understand from 
the subsequent statement of the case what information or 
evidence was needed to substantiate the claim based on the 
information provided in the statement of the case.  The April 
2006 statement of the case provided the veteran with the 
applicable law, including the text of 38 U.S.C.A. § 1728 
and§ 1725, and 38 C.F.R. § 17.1002, readjudicated the claim, 
described the reason(s) for the denial, and provided the 
veteran with an opportunity to respond.  Based on the 
foregoing, the Board finds that the essential fairness of the 
adjudication was not frustrated.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the duplicate Combined 
Health Records (CHRs) contain records of private medical 
treatment and transportation services provided from February 
28, 2005 to March 8, 2005, statements in support of the 
veteran's claims from private medical providers and 
transportation service companies, and the veteran's 
statements in support of his appeal.  The veteran's claims 
folder is also available for review which includes evidence 
of the veteran's service-connected disabilities and that he 
had been enrolled in the VA health care system and had 
received medical services within the 24-month period 
proceeding February 28, 2005.  The Board has carefully 
reviewed the veteran's and private medical providers' 
statements and concludes that they have not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims 
which VA has been authorized to obtain. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained. 

Legal Criteria 

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for expenses incurred for 
private medical services, including transportation, where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

Payment or reimbursement for private emergency services for 
nonservice-connected conditions may also be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 
(2007).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).

Analysis

The veteran contends that payment or reimbursement is 
warranted for the cost of unauthorized private medical 
expenses incurred at Missouri Baptist Medical Center, Midwest 
Radiological Associates, Missouri Baptist Physicians 
Services, the Heart Health Center, and West County Cardio 
Anesthesia, from February 28, 2005 to March 8, 2005.  The 
record indeed reflects that the veteran was treated at 
Missouri Baptist Hospital on the aforementioned dates for 
complaints of chest pain that were diagnosed as acute type I 
aortic dissection. 

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54; see Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  However, the record 
does not establish and the veteran does not contend that his 
treatments at the non-VA facility were authorized.  Rather, 
he contends that the treatments were incurred as a result of 
a medical emergency and that a VA facility was not feasibly 
available.  

The Board will initially consider entitlement to payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
After having reviewed the evidence of record, the Board finds 
that the veteran is not eligible for payment or reimbursement 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 for the expenses incurred at Missouri Baptist 
Medical Center, Midwest Radiological Associates, Missouri 
Baptist Physicians Services, the Heart Health Center, and 
West County Cardio Anesthesia, from February 28, 2005 to 
March 8, 2005 because the veteran has not satisfied all of 
the three necessary criteria listed therein.

In this regard, the competent clinical evidence of record 
does not demonstrate, and the veteran does not contend, that 
treatment he received in February 2005 and March 2005 was 
performed for a service-connected disability, or a 
nonservice-connected disability aggravating a service-
connected disability.  The record demonstrates that the 
veteran is service-connected for a left knee disability, 
which is assigned a 20 percent evaluation, a right knee 
disability, which is assigned a 10 percent evaluation, 
tinnitus, which is assigned a 10 percent evaluation, and 
bilateral hearing loss disability, which is noncompensable.  
He has not been awarded a total rating based on service-
connected disability.  Significantly, the record does not 
reflect that at the time of the veteran's treatment in 
February 2005 and March 2005 or at any other time that 
service connection was in effect for a cardiovascular 
disability.  Moreover, there is no evidence that the 
veteran's cardiovascular disability was either associated 
with, or aggravated, any adjudicated service-connected 
disability, namely the left or right knee disability, 
tinnitus, and/or bilateral hearing loss.  In short, the first 
criterion for payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 has not been met 
and the appellant is not entitled to payment or reimbursement 
under such provisions.

The veteran may also be considered for payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007) (The Veterans Millennium Health Care 
and Benefits Act).  However, the Board finds that the veteran 
has not met the necessary requirements to qualify under the 
provisions of the Veteran's Millennium Health Care and 
Benefits Act.  In this regard, the record establishes that 
the veteran was enrolled in the VA healthcare system and had 
received medical services within the 24-month period 
preceding the furnishing of his treatment, he was financially 
liable to the Missouri Baptist Medical Center and other 
private health care providers, he had no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for his treatment, and he submitted his claims 
within 90 days of his discharge from Missouri Baptist Medical 
Center.

The next issue is whether the medical services performed from 
February 28, 2005 to March 8, 2005 were for a condition of 
such a nature that a prudent layperson would have reasonably 
expected the delay in seeking immediate medical attention 
would have been hazardous to life or health.  In this regard, 
the record reflects that an ambulance was called to the 
veteran's home on the afternoon of February 28, 2005, after 
the veteran complained of experiencing chest pain.  He was 
transported by ambulance to a heliopad, and transported by 
air ambulance to Missouri Baptist Medical Center.  Of record 
is a physician certification statement in which a physician 
indicated that the veteran's condition was time critical and 
required rapid arrival to minimize morbidity or mortality and 
that during transport the veteran's condition required 
critical care life support and monitoring by an ALS crew with 
an attending RN present.  The physician further indicated 
that the veteran required specialized cardiac services which 
were required of interventional cardiac and open heart 
services.  The record further demonstrates that when the 
veteran arrived at Missouri Baptist Medical Center in St. 
Louis, Missouri at around 4:20 p.m., he was referred on an 
emergency basis to the cardiac catherization laboratory for a 
diagnostic aortography and coronary angiography, which found 
that the veteran had an ascending aortic dissection.  
Thereafter, the veteran was recommended for emergent surgery 
and was taken to the operating room emergently.  Therefore, 
based on such evidence of record, the Board finds that the 
condition for which the veteran sought treatment was of such 
a nature that a prudent layperson would have reasonably 
expected the delay in seeking immediate medical attention 
would have been hazardous to life or health.

However, the Board finds that there is no evidence that a VA 
facility was not feasibly available to provide medical 
treatment to the veteran, or that the veteran could not have 
been safely been transferred to a VA facility on February 28, 
2005.  Feasibly available is not defined in the relevant 
statute or regulation.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  However, the provisions of 38 C.F.R. § 17.53, which 
are also applicable, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

The Board acknowledges the veteran's contentions in his April 
2006 Notice of Disagreement, that both the ambulance 
paramedics and the Air Evac crew were told that he was a 
veteran and that he should be taken to the VAMC Poplar Bluff 
or VAMC St. Louis.  However, there is no evidence of record 
that the VAMC Poplar Bluff, VAMC St. Louis, or any other VA 
facility was ever contacted regarding the veteran's 
condition.  Indeed, the detailed notes of the veteran's 
transport provided by both the West Carter Co Ambulance 
Service and the Air Evac Lifeteam fail to demonstrate that 
such VA facilities were ever contacted.  Moreover, in a June 
2006 statement, C. B., a manager at West Carter Co. 
Ambulance, indicated that their protocol for situations in 
which the patient needed more care than they could provide, 
required that the patient must be transported to the nearest 
hospital for care and then transported to the hospital that 
can care for their more advanced needs, and that the veteran 
was in need of this protocol at the time.
 
The Board notes that Missouri Baptist Medical Center is 
approximately 13.46 miles from the St. Louis VAMC.  
Therefore, the Board finds that a VA facility was feasibly 
available for the initial care of the veteran.  

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding his treatment at Missouri Baptist Medical Center, 
Midwest Radiological Associates, Missouri Baptist Physicians 
Services, the Heart Health Center, and West County Cardio 
Anesthesia, from February 28, 2005 to March 8, 2005, it 
cannot grant the appellant's claim unless the facts of the 
case meet all of the requirements under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1000-1008 (2007), which this claim does 
not.  Thus, as the appellant's claim has failed to meet the 
necessary requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2007), the claim must be denied. 

As it has been determined that a VA medical facility was 
feasibly available for the emergency treatment required on 
February 28, 2005, entitlement to payment or reimbursement 
for travel expenses incurred as a result of transportation by 
Reynolds County General Ambulance and Air Evac EMS to a 
private facility on February 28, 2005 is also precluded under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-
1008 (2007).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Missouri Baptist Hospital, 
Midwest Radiological Associates, Missouri Baptist Physicians 
Services, the Heart Health Center, and West County Cardio 
Anesthesia, from February 28, 2005 to March 8, 2005, is 
denied.

Entitlement to payment or reimbursement for travel expenses 
incurred as a result of transportation by Reynolds County 
General Ambulance and Air Evac EMS to a private facility on 
February 28, 2005 for medical services, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


